DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0140214).

Regarding claim 1, Kim discloses an organic light emitting diode (OLED) display panel, comprising: 
a substrate; 

an encapsulation layer comprising a uniformly distributed inorganic particle material and an organic material, a refractive index of the inorganic particle material being greater than a refractive index of the organic material (Fig. 3 and paragraph 0017).

Regarding claim 2, Kim further discloses wherein the inorganic particle material is one or more material selected from a group consisting of zirconium dioxide, titanium dioxide and calcium nitride (paragraph 0017).

Regarding claim 3, Kim further discloses wherein the organic material comprises a pre-polymer polymer (paragraphs 0031-0042).

Regarding claim 4, Kim further discloses wherein a thickness of the encapsulation layer ranges from 300 nm to 20 um (paragraphs 0052-0053).

Regarding claim 5, Kim further discloses wherein a mass fraction of the inorganic particle material in the encapsulation layer ranges from 0.01% to 20% (paragraph 0017).

Allowable Subject Matter
Claims 6-18 are allowed.

There is no teaching or suggestion in the art of record disclosing a manufacturing method of an organic light emitting diode display panel comprising the combination of steps of claim 6.  Therefore, independent claim 6 is deemed allowable along with its dependent claims 7-18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/12/22